Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 7-8, it is uncertain and not clearly defined as to what constitutes “a condition for staying in the foreground”. For purposes of examination it is interpreted as when an application switches from the background and there are processes e.g. child processes/agents, executing on the foreground causing the processes to the background as a group.
As per claims 9 and 15, they are rejected for having similar issues as claim 1. 
As per claims, 2-8, 10-14 and 16-20, they are rejected as being dependent on rejected claims 1, 9 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NORO et al. (U.S. Pub. No. 20140013331 A1, hereinafter Noro) in view of Jiang et al. (U.S. Patent No. 8,886,976 B2).
Noro was cited in a previous Office Action.

As per claim 1, Noro teaches an application process management method performed by a terminal device (par. 0057 it is an objective to realize process grouping which is appropriate for process management in a terminal device), comprising:
starting an application on the terminal device (Fig. 8, S104; Fig. 12, S502-S505; par. When the process group judgment unit 501 receives a notification from the switch event notification unit 512 that a new application has been started or that an application which has already been started has been brought to the foreground, control proceeds to step S505. For example, when an application running in the background or 
updating a group status of a target process of the application when the application switches from a foreground to a background, so that the target process is transferred from a foreground process group to a background process group (Fig. 13; par. 0421, In step S514, the process control module 503 recognizes the process group of the application which has switched from the foreground to the background. For convenience of explanation below, the process group recognized in step S514 is referred to as a "background process group";  then processes are updated in par. 0424 step S515, the process control module 503 determines the content of the operation on the process which belongs to the background process group, and does not belong to the foreground process group. The content of the operation determined in step S515 is concretely an operation of reducing the priority or a suspending operation; par. 0422, For example, assume that the event notified from the switch event notification unit 512 in step S502 is that "the application E has been started and the application D which has been executed in the foreground is switched to the background." In this case, the background process group is associated with the application D and recorded in the process group member table 502. A closer review, par. 0581 further discloses that when a process belonging to the process group relating to an application generates a child process, a process control module may place all processes into same group. Thus, all processes maybe switched to the background as group regardless of any conditions processes may have for staying on the foreground), 

wherein the target process is a process that meets a condition for staying in the foreground process group when the application is in the background after the application switches to the background.
However, Jiang teaches wherein the target process is a process that meets a condition for staying in the foreground process group when the application is in the background after the application switches to the background (col. 12, lines 15-35 At 810, an application executes in the foreground of a mobile computing device. The execution comprises scheduling one or more agents of the application for execution by the mobile computing device. In the example, the smartphone executes the social network application in the foreground and as part of executing the social network application, an agent [equiv. to target process] is scheduled to check-in with a cloud-based service associated with the social media application. At 820, the application is moved from the foreground of the mobile computing device to the background of the mobile computing device. In the example, in response to a user launching the web browser application, the smartphone moves the social media application from the foreground to the background. At 830, the mobile computing device allows or prevents execution of the scheduled one or more agents of the application according to one or more background task setting [or conditions] associated with the application. In the example, background execution of the social networking application agent that checks in with the cloud-based service is allowed or prevented according to a background task setting associated with the social networking application. That is, when the application switches from the foreground to the background, while an application agent performing a foreground service e.g. check-in with a cloud-based service, the application agent is allowed to continue executing or prevented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Noro to incorporate the technique of switching application agents [processes] to the background as set forth by Jiang because it would provide for switching all processes of an application from the foreground to the background regardless of any conditions for staying on the foreground. This would prevent such application agents/processes from interfering with the execution of a current foreground application.


As per claim 2, Jiang teaches wherein the condition for staying in the foreground process group that is met by the target process when the application is in the background after the application switches to the background comprises at least one of the following conditions: the target process is a fork child process of the application; the target process has a foreground service; the target process has an associated process, wherein a previous group of the associated process is the foreground process group; or the target process is forcibly set to be in the foreground (col. 12, lines 32-34 application agent that checks in with the cloud-based service is equiv. to a process that has a foreground service). 

As per claim 3, Noro teaches wherein the target process comprises the fork child process; and the updating the group status of the target process comprises: identifying the fork child process from a plurality of processes of the application; and updating the 

As per claim 4, Noro teaches searching cgroup.procs files of the plurality of processes for the fork child process, wherein at least one of the cgroup.procs files records a process identifier of the fork child process (par. 0360 the process group judgment unit 501 searches the list 507 of processes acquired in step S403 using the acquired executable program name as a search key, and thereby acquires the PID of the process generated by executing the program, from the search result).
 
As per claim 5, Noro teaches 
determining a user identifier of the application based on a process identifier of a main process of the application; querying for process identifiers of the plurality of processes based on the user identifier of the application; and determining paths to the 

As per claim 6, Noro teaches adding the target process to the background process group when a current group of the associated process is the background process group (par. 0422, For example, assume that the event notified from the switch event notification unit 512 in step S502 is that "the application E has been started and the application D which has been executed in the foreground is switched to the background." In this case, the background process group is associated with the application D and recorded in the process group member table 502).

As per claim 7, Noro further teaches wherein the updating the group status of the target process of the application comprises: adding the target process to the 

As per claim 8, it is a terminal device having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1. Noro further teaches a memory storage comprising instructions; and one or more processors in communication with the memory (Fig. 1, Memory 204, and CPU 201). 

As per claim 9, it is a terminal device having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 10, it is a terminal device having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 11, it is a terminal device having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 12, it is a terminal device having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 13, it is a terminal device having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 14, it is a terminal device having similar limitations as claim 7. Thus, claim 14 is rejected for the same rationale as applied to claim 7.

As per claim 15, it is non-transitory computer program storage medium having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 16, it is non-transitory computer program storage medium having similar limitations as claim 3. Thus, claim 16 is rejected for the same rationale as applied to claim 3.

As per claim 17, it is non-transitory computer program storage medium having similar limitations as claim 4. Thus, claim 17 is rejected for the same rationale as applied to claim 4.

As per claim 18, it is non-transitory computer program storage medium having 

As per claim 19, it is non-transitory computer program storage medium having similar limitations as claim 6. Thus, claim 19 is rejected for the same rationale as applied to claim 6.

As per claim 20, it is non-transitory computer program storage medium having similar limitations as claim 7. Thus, claim 20 is rejected for the same rationale as applied to claim 7.

Response to Arguments
Applicant's arguments with respect to claims 1, 9 and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20150333971 A1 teaches method and device for managing processes of application program.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195